DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-3 and 5-11 are pending and presented for examination.

Response to Amendment
The declaration under 37 CFR 1.132 filed 7/5/2022 is sufficient to overcome a potential rejection of claims 9-11 based upon the prior art of record. Applicant provides evidence of unexpected results for the specific selection of the dibasic acid esters in the Markush group of claims 9-11. Therefore, these claims contain allowable subject matter. However, the evidence is not commensurate in scope with the Markush group of dibasic acid esters as claimed in claims 1-3 and 5-8. Therefore, these claims remain rejected over the prior art of record.

Response to Arguments
Applicant’s arguments, see amendment and declaration, filed 7/5/2022, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration a rejection under 35 U.S.C. 103(a) is presented below. With respect to newly added claims 9-11, applicant’s evidence is convincing of unexpected results for the selection of the specific dibasic acid esters as claimed in claims 9-11. Therefore, claims 9-11 are objected to, but would be allowable if incorporated into the independent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (U.S. PGPUB No. 2018/0044551).

I.	Regarding claims 1-3 and 5, Ogawa teaches an agent (abstract) for an aqueous coating (0046) comprising a copolymer having a weight average molecular weight of 1000-100000 (abstract), and containing as constituent monomers, 10-95% by mass of an unsaturated monomer (A) having a hydrophobic group (abstract) and 5-90% of a polymerizable unsaturated monomer (B) including an ether group (abstract) and having the general formula (1) (claim 1), wherein R2 may be a (meth)acryl, vinyl or allyl group (claim 1). Ogawa further teaches the inclusion of a polymerizable unsaturated monomer (C) in an amount of 50 parts by weight or less per 100 parts by weight of monomers (A) and (B) (0030 and Table 1), wherein the monomer can be a polymerizable unsaturated monomer having a hydroxyl group (0028). Ogawa further teaches that the monomer (A) may be dibasic acid esters (0026), such as maleic acid diester (0026), fumaric acid diester (0026), itaconic acid diester (0026). Ogawa fails to teach a specific example/embodiment where a compound having formula (1) and a dibasic acid ester (A) are combined to form a copolymer.
	However, Ogawa specifically recites that the copolymer may be formed by a combination of these two compounds. Therefore, it would have been obvious to one of ordinary skill in the art based upon Ogawa’s teaching to substitute the claimed compounds to provide the copolymer for the ones disclosed in Ogawa’s examples. One would have been motivated to make this modification as one could have made this substitution with a reasonable expectation of success (particularly given that Ogawa specifically recites that these monomers are useable), and the predictable result of providing the claimed copolymer.

II.	Regarding claim 6, Ogawa additionally teaches a water-based coating composition including the above agent in an amount of 3-9 % by mass when a total solid resin content is 100% by mass (0097 and claim 5). Therefore, Ogawa also makes obvious claim 6.

III.	Regarding claims 7 and 8, Ogawa additionally teaches a coating film obtained by curing the above water-based coating composition including the agent (claim 7) and further including a topcoat applied to all or part of a surface of the film prepared from the water-based coating composition (claim 7). Therefore, Ogawa also makes obvious claims 7 and 8.

2.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawahito et al. (JP 2006056952, reference is made to the English translation provided by applicants).

Regarding claims 1-5, Kawahito teaches a smoothing agent (abstract, comparable to a surface control agent) comprising: a copolymer, having a molecular weight of 1000-60,000 (abstract), and containing as constituent monomers a monomer (A) such as a dibasic acid ester having a polymerizable unsaturated double bond (abstract) in an amount from 2-80% (abstract) and in an example, in an amount of 39% (abstract and Production Example 1, page 8), and a monomer (B), such as an ether having the formula (I), where R2 is an (meth)acryloyl group (pages 6-7) in an amount of 20-98% (abstract). Kawahito teaches that the copolymer may contain a copolymerizable monomer (C), different from monomers (A) and (B), which may be an unsaturated monomer having an amide group (page 7), where monomers (A), (B) and (C) are present in an amount less than 400 parts when the total amount of monomers (A) and (B) is 100 parts by mass (0009). Kawahito also teaches that the dibasic acid ester may be fumaric acid diester (Example 1, page 8). Kawahito fails to teach a specific example/embodiment where a compound having formula (1) and a dibasic acid ester (A) are combined to form a copolymer.
	However, Kawahito specifically recites that the copolymer may be formed by a combination of these two compounds. Therefore, it would have been obvious to one of ordinary skill in the art based upon Kawahito’s teaching to substitute the claimed compounds to provide the copolymer for the ones disclosed in Kawahito’s examples. One would have been motivated to make this modification as one could have made this substitution with a reasonable expectation of success (particularly given that Kawahito specifically recites that these monomers are useable), and the predictable result of providing the claimed copolymer.

Allowable Subject Matter
3.	Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s evidence provides unexpected results for the specific selection of the dibasic acid esters of the Markush group in claims 9-11. Therefore, these claims would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Claims 1-3 and 5-11 are pending.
	Claims 1-3 and 5-8 are rejected.
	Claims 9-11 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
October 18, 2022Primary Examiner, Art Unit 1717